Case 1:19-cr-00061-LG-RHW Document 3 Filed 04/03/19 Page 1 of 1

 

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
FILED
PRAECIPE FOR WARRANT
APR 03 2019
IN THE UNITED STATES DISTRICT COURT = [ay pe pury
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL NO.| Ac y Up] LE-RHVY

DANNIE CURLEE, JR.
(wherever found)

The Clerk of this Court will issue a warrant, an indictment against the above-named

vou (
defendant having been filed in the above-entitled cause on the 4 day of Bvt
2019.
a, 3
This the day of , 2019.

D. MICHAEL HURST, JR.
United States Attorney

By: Andel Aye,

Andrea C. Jones 7
Assistant United States Attorney
MSB # 7664

Warrant issued:

HSI/ ACJ
